ORDER
Having concluded, for written reasons that will follow, that immediate and irreparable injury will result to the plaintiffs-in-reconvention because of the strike and picketing by defendants-in-reconvention, and finding that the trial court erred in denying the injunction sought by plaintiffs-in-reconvention, we hereby reverse and remand. The trial court shall issue an injunction by 5:00 p.m. this date, as follows:
IT IS HEREBY ORDERED that a preliminary injunction issue herein, directed to:
Carol Davis, Pauline Fleming, Charlotte Champagne, Chris Wells, Marsha Williams, Paulette Hartman, Sonja Le-compte (individually and as officers, representatives, and members of the Terre-bonne Association of Educators, and as representatives of a class of similarly-situated employees of the Terrebonne Parish School Board), and all members, pickets and adherents of said associations acting in concert with defendants-in-re-convention and in their behalf.
These parties are hereby enjoined and prohibited from:
(1) picketing at or near the property of plaintiffs-in-reconvention;
(2) engaging in a concerted work stoppage; and
(3) inducing the employees of plaintiffs-in-reconvention to go on strike or withhold services.